FILED
                            NOT FOR PUBLICATION                             DEC 1 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10065

               Plaintiff - Appellee,             D.C. No. 2:06-cr-00036-KJD

  v.
                                                 MEMORANDUM*
DANA CASAUS,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Dana Casaus appeals from the district court’s judgment and challenges the

revocation of his supervised release following a contested evidentiary hearing. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Casaus contends that the district court abused its discretion by finding that

he violated the conditions of his supervised release by possessing and selling

cocaine because there was no physical evidence to support its finding, and the

finding was based solely on Casaus’s confession to his probation officer. In

evaluating a challenge to the sufficiency of the evidence supporting a supervised

release revocation, “we ask whether, viewing the evidence in the light most

favorable to the government, any rational trier of fact could have found the

essential elements of a violation by a preponderance of the evidence.” United

States v. King, 608 F.3d 1122, 1129 (9th Cir. 2010) (internal quotation marks

omitted). Viewing the evidence in a light most favorable to the government,

Casaus’s detailed confession to the probation officer that he possessed and sold

cocaine, in conjunction with his positive drug test, was sufficient to support the

district court’s finding. See id. Moreover, contrary to Casaus’s contention, an

uncorroborated confession may sustain a supervised release revocation finding.

See United States v. Hilger, 728 F.3d 947, 949-51 (9th Cir. 2013).

      AFFIRMED.




                                          2                                      14-10065